Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                         Illinois Official Reports                       the accuracy and
                                                                         integrity of this
                                                                         document
                                 Appellate Court                         Date: 2020.09.14
                                                                         14:18:34 -05'00'



                  Williams v. Dorethy, 2019 IL App (3d) 180135



Appellate Court     KEITH L. WILLIAMS, Plaintiff-Appellant, v. STEPHANIE
Caption             DORETHY, Warden, Hill Correctional Center, et al., Defendants-
                    Appellees.



District & No.      Third District
                    No. 3-18-0135



Filed               September 16, 2019



Decision Under      Appeal from the Circuit Court of Knox County, No. 18-MR-18; the
Review              Hon. Scott Shipplett, Judge, presiding.



Judgment            Reversed and remanded.


Counsel on          Keith L. Williams, of Galesburg, appellant pro se.
Appeal
                    No brief filed for appellees.



Panel               JUSTICE McDADE delivered the judgment of the court, with
                    opinion.
                    Justice Holdridge concurred in the judgment and opinion.
                    Justice Carter dissented, with opinion.
                                                 OPINION

¶1         The plaintiff, Keith L. Williams, an inmate at the Hill Correctional Center (HCC),
       requested leave to file a mandamus petition against numerous defendants, including Stephanie
       Dorethy, the warden of HCC. The court allowed the filing and sua sponte dismissed the
       petition. On appeal, Williams argues that the court erred when it dismissed his petition. We
       reverse and remand.

¶2                                          I. BACKGROUND
¶3         On February 13, 2018, Williams filed a pro se request for leave to file a mandamus petition
       against the defendants. The petition alleged various violations and/or abuses of prison policies
       by HCC administration and staff.
¶4         In a letter to Williams dated February 15, 2018, the circuit court allowed the petition to be
       filed and dismissed the petition. After citing case law on what is required to survive a challenge
       to the legal sufficiency of a mandamus complaint, the court stated:
                    “Your Petition is an amalgamation of every complaint that you have against the
                Department of Corrections, against the Judgment of Conviction, actions in Federal
                Court, housing placement, denial of a ‘holiday shop’ handling of disciplinary reports,
                and really countless other grievances, none of which touch on the simple 4
                requirements of a Mandamus complaint as stated above.
                    For these reasons, the Court will allow your filing without cost, deny your Petition
                for Counsel, and Dismiss the Petition Instanter.”
       The dismissal was entered before any of the defendants had been served.
¶5         Williams filed a timely notice of appeal. The record indicates that the defendants were
       never notified of the appeal; no appellee’s brief was filed.

¶6                                               II. ANALYSIS
¶7          On appeal, Williams argues that the circuit court erred when it dismissed his mandamus
       petition.
¶8          Initially, we note that the lack of an appellee’s brief is not necessarily an impediment to the
       resolution of an appeal. See First Capitol Mortgage Corp. v. Talandis Construction Corp., 63
       Ill. 2d 128, 133 (1976). Because the record and issue presented in this case is simple, we will
       decide the appeal on its merits. Id.
¶9          “Mandamus is an extraordinary remedy appropriate to enforce as a matter of public right
       the performance of official duties by a public officer where no exercise of discretion on his part
       is involved.” Madden v. Cronson, 114 Ill. 2d 504, 514 (1986). The provisions on mandamus
       contained in the Code of Civil Procedure (Code) (735 ILCS 5/14-101 to 14-109 (West 2016))
       provide a specific framework for circuit courts to follow once a mandamus petition has been
       filed. Carroll v. Akpore, 2014 IL App (3d) 130731, ¶ 3.
¶ 10        In nearly identical circumstances, this court in Carroll addressed the question of whether a
       circuit court can sua sponte dismiss a mandamus petition. Id. In that case, the petitioner sought
       an order compelling proper food preparation as required by statute. Id. ¶ 1. The circuit court
       dismissed the petition within days of its filing and before the defendants were even served. Id.


                                                    -2-
¶ 11        In analyzing the issue, the Carroll court noted that the mandamus provisions in the Code
       required service on the defendants and did not provide for “summary dismissal” of the petition.
       Id. ¶ 3. However, the Carroll court acknowledged that our supreme court has held that a
       mandamus petition can be “summarily dismissed” if the relief it sought was cognizable in a
       postconviction petition—even if the petition was not labeled as a postconviction petition. Id.
       (citing People v. Shellstrom, 216 Ill. 2d 45, 50-51 (2005)). Because the relief sought by the
       plaintiff was not cognizable in a postconviction petition, the Carroll court concluded that the
       circuit court erred when it sua sponte dismissed the plaintiff’s petition. Id. ¶ 4. Lastly, the
       Carroll court emphasized that it was not addressing the defendant’s petition on its merits, but
       rather was remanding the case for service of the petition on the defendants. Id. (stating that
       “[t]he fact that the petition may have no merit does not allow the trial court to disregard the
       procedural framework provided in the Code and the mandamus statute”).
¶ 12        We believe the same outcome from Carroll is mandated in this case. The circuit court
       dismissed Williams’s mandamus petition without following the clear statutory procedure
       contained in the Code. The petition alleged various violations and/or abuses of prison policies
       by HCC administration and staff, which are not the type of arguments that can be raised in a
       postconviction petition. See People v. Pendleton, 223 Ill. 2d 458, 471 (2006) (holding that
       “[t]o be entitled to postconviction relief, a defendant must show that he has suffered a
       substantial deprivation of his federal or state constitutional rights in the proceedings that
       produced the conviction or sentence being challenged”). Accordingly, we hold that the circuit
       court erred when it sua sponte dismissed Williams’s petition. See Carroll, 2014 IL App (3d)
       130731, ¶ 4. We remand the case for service of the petition on the defendants. See id. ¶ 5.
¶ 13        Lastly, we acknowledge the dissent’s position and the existence of older cases from other
       districts that stand for the proposition that a circuit court can sua sponte dismiss a mandamus
       complaint based on the court’s inherent authority to control its docket. See Mason v. Snyder,
       332 Ill. App. 3d 834, 842 (2002); Owens v. Snyder, 349 Ill. App. 3d 35, 45 (2004). However,
       we choose to follow Carroll, which is a much more recent case from our own district,
       especially in light of the clear statutory directive in section 14-102 (735 ILCS 5/14-102 (West
       2016)) that the clerk “shall” issue a summons to the defendant after a mandamus petition has
       been filed. See Carroll, 2014 IL App (3d) 130731, ¶ 3. The legislature is aware of how to
       provide for sua sponte dismissals of pleadings (see, e.g., 725 ILCS 5/122-2.1(a)(2) (West
       2016) (providing authorization for dismissals of postconviction petitions that are frivolous and
       patently without merit)); if the legislature had intended for sua sponte dismissals of mandamus
       petitions, they would have so provided.

¶ 14                                     III. CONCLUSION
¶ 15      The judgment of the circuit court of Knox County is reversed, and the cause is remanded.

¶ 16      Reversed and remanded.

¶ 17       JUSTICE CARTER, dissenting:
¶ 18       I respectfully dissent from the majority’s decision in the present case. Although I have
       agreed with the majority on this issue in the past, upon further reflection and additional
       research, I would now hold that the trial court has inherent authority to sua sponte dismiss or
       strike a mandamus petition that is frivolous or patently without merit. See Mason v. Snyder,

                                                  -3-
332 Ill. App. 3d 834, 842 (2002); Owens v. Snyder, 349 Ill. App. 3d 35, 45 (2004). In my
opinion, the trial court has the ability to do so based upon its inherent authority to control its
courtroom and its docket. See Mason, 332 Ill. App. 3d at 842; Owens, 349 Ill. App. 3d at 45. I
would, therefore, affirm the trial court’s sua sponte dismissal of the frivolous and patently
meritless mandamus petition in the instant case.




                                            -4-